Citation Nr: 1044716	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to his service-connected left hallux valgus 
with bunionectomy and proximal metatarsal crest osteotomy 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 
1990.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, Regional Office 
(RO).

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed.

This case was previously before the Board in August 2009 when it 
was remanded for further development.  

The Veteran submitted additional medical and lay evidence 
directly to the Board subsequent to issuance of the June 2010 
supplemental statement of the case.  The evidence pertained to 
the Veteran's low back disability.  In a statement dated in 
August 2010, the Veteran's representative expressed that the 
Veteran desired to waive consideration of this evidence by the 
Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304(c) (2010).  However, as the claim is being remanded, the 
AOJ will have an opportunity to consider the evidence in the 
first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a low back 
disability.  Unfortunately, further development is necessary 
prior to analyzing the claim on the merits.  

In August 2009 the Board remanded the claim stating that service 
connection claim requires medical evidence of a current 
disability, medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence linking 
the current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The Board also indicated that service 
connection is also warranted for a disability that is aggravated 
by, proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board noted in the remand that Magnetic Resonance Imaging 
(MRI) scans of the Veteran's lumbar spine revealed marked 
degeneration of his L5-S1 disc space with vacuum phenomenon, 
Schmorl's nodes with anterior spondylosis, broad-based disc 
bulging resulting in bilateral foraminal stenosis, worse on the 
left.  See July 2006 Lumbar Spine MRI Report, Baton Rogue VA OPC; 
March 2009 Private Treatment Report (Dr. R.D.S.).  The Board 
indicated that the evidence revealed that the Veteran has also 
been variously diagnosed with lumbar disc disease sciatica, left 
L5 radiculopathy, right S1 radiculopathy, polyneuropathy with 
distal axonal loss, neuromuscular pain, and possible chronic 
inflammation demyelinating polyneuropathy.  See August 2008 
Neurology Note; February 2009 Neurology Consult Note.  In 
addition, the Board stated that review of the Veteran's STRs 
revealed that he complained of low back pain in-service and was 
assessed with paralumbar strain.  See September 1987 Screening 
Note of Acute Medical Care.  The Veteran was noted to claim that 
his low back disability was aggravated by, proximately due to, or 
the result of his service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest osteotomy disability.  
Specifically, the Board reported in the August 2009 remand that 
the Veteran asserted that the various surgeries on his left foot 
disability have "caused [him] to change the way [he] walks," 
resulting in his low back disability.  See August 2005 
"Statement in Support of Claim," VA Form 21-4138; January 2006 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); March 2009 Private Treatment Report (Dr. R.D.S.).  
The Board acknowledged that the Veteran, to support his 
alternative theory of secondary service connection for his low 
back disability, had submitted a private medical opinion stating 
that the Veteran's "had preexisting degenerative disc disease 
[DDD] in his lower back which is causing the neurological 
symptoms in his lower extremities," and "due to his abnormal 
ambulation from previous foot surgery, his [DDD] is certainly 
aggravated by his impaired ambulation."  See March 2009 Private 
Treatment Report (Dr. R.D.S.).  

The Board further stated in its August 2009 remand that the 
Veteran has a current diagnosed low back disability, and the 
Veteran's STRs contain evidence of an in-service injury to the 
low back.  The Veteran had also argued that his current low back 
disability is aggravated by, proximately due to, or the result of 
his service-connected left hallux valgus with bunionectomy and 
proximal metatarsal crest osteotomy disability, and provided 
evidence to support such a contention.

As such, the Board found that a VA exam was necessary to 
ascertain whether the Veteran's currently diagnosed DDD is 
related to service, specifically the low back injury and 
paralumbar strain disability documented in-service, and whether 
the Veteran's currently diagnosed DDD was aggravated by, 
proximately due to, or the result of his service-connected left 
hallux valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010).  The Board stated that the 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  
Lastly, the Board indicated that where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2010).

Pursuant to the Board's August 2009 remand, the Veteran was 
afforded a VA Compensation and Pension (C&P) examination in 
October 2009.  After examination the examiner diagnosed the 
Veteran with herniated L2-3 and generalized degenerative disc 
disease of the L2-5.  The examiner stated that he had reviewed 
the claims file, VA treatment records, and the Veteran's service 
treatment records.  The examiner stated that he had not reviewed 
the Veteran's private treatment records.  The examiner rendered 
the opinion that the Veteran's back condition was not related to 
the Veteran's back strain in service and not due to the Veteran's 
bunionectomy.  The examiner provided the rationale that X-rays 
did not show any lumbar spine disorder until 2005, 18 years after 
the Veteran's in service back strain, and that the changes 
revealed on the Veteran's X-rays were compatible with age and a 
recent herniation at L2-3 not seen until an MRI performed in 
August 2008.

The Board notes that the examiner did not comment upon the 
private treatment notes of Dr. R.D.S. and did not render an 
opinion regarding whether the Veteran's  service-connected left 
hallux valgus with bunionectomy and proximal metatarsal crest 
osteotomy disability permanently aggravates the Veteran's low 
back disability as ordered in the Board's August 2009 remand.

The Board notes that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for the appellant to be 
provided with an adequate examination. 

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since February 2009.  See 
38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
since February 2009.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained, following the receipt of any 
necessary authorizations from the Veteran, 
and associated with the claims file

2.  After completion of the above 
development the Veteran should be afforded 
a VA examination to determine the nature 
and etiology of his low back disability, 
to include DDD, lumbar disc disease 
sciatica, left L5 radiculopathy, right S1 
radiculopathy, polyneuropathy with distal 
axonal loss, neuromuscular pain, and 
possible chronic inflammation 
demyelinating polyneuropathy.  
Specifically, the VA examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
low back disability is related to the 
Veteran's service, specifically the low 
back injury and paralumbar strain 
disability documented in-service in 
September 1987.  The examiner should also 
provide an opinion as to whether the 
Veteran's current low back disability is 
at least as likely as not (50 percent 
probability or greater) aggravated by, 
proximately due to, or the result of his 
service-connected left hallux valgus with 
bunionectomy and proximal metatarsal crest 
osteotomy disability.  The examiner should 
reconcile his opinion with the opinion 
provided by Dr. R.D.S. in the March 2009 
Private Treatment Report.  

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-requested 
development, the RO/AMC should 
readjudicate the Veteran's service 
connection claim for a low back 
disability, taking into account any newly 
obtained evidence.  If the service 
connection claim remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

